Citation Nr: 0936662	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied the Veteran's claim for service connection for PTSD.

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of 
this appeal.  Initially, the Board notes that service 
connection was previously denied for a mental 
disorder/depression in a November 2004 decision.  The Veteran 
perfected an appeal of this decision.  He initiated a new 
claim for service connection for PTSD in September 2005.  In 
May 2006, he withdrew his appeal of the issue of service 
connection for depression.  Service connection for PTSD was 
denied in a June 2007 rating decision; however, given the 
Veteran's diagnoses of depression and delusional disorder, 
the Board has recharacterized the issue presently on appeal 
as entitlement to service connection for a psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

During the course of the appeal, the Veteran presented 
personal testimony during hearings before a Decision Review 
Officer as well as the undersigned Veterans Law Judge.  
Transcripts of the hearings are of record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In June 2009, the Veteran waived RO consideration of his 
additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  For 
PTSD claims VA law provides that service connection "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ." 38 C.F.R. § 3.304(f) 
(2008).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) as the 
governing criteria for diagnosing PTSD.

The Veteran has alleged that his stressor was being exposed 
to an outbreak of meningitis while stationed at Fort Polk, 
Louisiana.  He stated that he held the hands of friends who 
had symptoms of meningitis.  He said that these friends were 
carried away and he never saw them again.  He remarked that 
when he told his superiors that he was worried about catching 
meningitis, he was threatened with a transfer to Vietnam.  
Service personnel and treatment records provide no support 
for the Veteran's statements.  While the records show that 
the Veteran was stationed at Fort Polk, there is no official 
documentation of a meningitis outbreak while the Veteran was 
stationed there.  Research performed by the Center for Unit 
Records Research and U. S. Army and Joint Services Records 
Research Center was unable to document any outbreak of 
meningitis at Fort Polk while the Veteran was stationed 
there.  A search of the morning reports was unable to be 
completed due to a lack of necessary information to perform 
the search.  The Veteran submitted documentation including 
internet articles stating that soldiers were treated for 
meningitis at Fort Polk during the 1960s.  Unfortunately, 
none of the articles are specific to the time that the 
Veteran was stationed at Fort Polk, and thus, they do not 
support his claimed stressor.

The Board notes that Veteran's September 1963 enlistment and 
September 1965 1955 discharge examination reports are silent 
for any psychiatric disorders.

A private treatment record from R.B., M.D., dated 
August 2004, provides a diagnosis of depression secondary to 
experiences in the military.  A VA treatment note from 
April 2006 indicated that the Veteran had depression, and 
that he dreamed of military troops with meningitis.  A VA 
mental health consultation report from June 2006 indicated 
that the Veteran's most likely diagnosis was persistent 
delusional disorder with mixed symptoms of anxiety and 
depression.  A January 2008 letter from Dr. R.B. stated that 
the Veteran had posttraumatic stress disorder that emanated 
from the time of his discharge from active duty.  Another VA 
treatment note from January 2008 confirmed a diagnosis of 
delusional ideation.  It was noted that the Veteran spoke of 
seeing fellow soldiers afflicted with meningitis.  An 
August 2008 letter from M.B.W., A.C.S.W., L.I.S.W., stated 
that the Veteran had a tentative diagnosis of PTSD.  In 
January 2009, a doctor from Socorro Mental Health provided 
diagnoses of PTSD and rule-out somatoform disorder, 
delusional disorder, mood disorder, alcohol-related disorder, 
adult antisocial behavior, and dementia, and again the 
Veteran provided a history of being with soldiers who were 
sick with meningitis.

The Board notes that while Dr. B. has opined that the Veteran 
has diagnoses of depression and PTSD that are related to his 
military service, it is not clear if he reviewed records of 
the Veteran's military and medical history before offering 
his opinion.  Based on the evidence of record, the Board 
finds that a medical examination is required in order to 
reconcile the various diagnoses of record.  In addition, the 
examination needs to address whether, if the Veteran has a 
diagnosed mental health condition other than PTSD, such other 
condition is related to service.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for his claimed 
psychiatric disorders.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  In particular, 
the AMC/RO should attempt to obtain 
relevant records from Socorro Mental 
Health, Inc.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Following the completion of the above 
development, the AOJ should schedule the 
Veteran for an appropriate mental health 
examination by a psychologist or 
psychiatrist regarding his claim for 
service connection for a psychiatric 
disorder.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, educational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychologist or psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Regarding the Veteran's claimed 
stressors, the examiner is to review the 
information provided by the U. S. Army and 
Joint Services Records Research Center 
(JSRRC), formerly the Center for Unit 
Records Research (CURR).

As part of the examination report, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 percent 
probability or greater, that (a) the 
Veteran has PTSD due to a verified in-
service stressor diagnosed in accordance 
with the DSM-IV, and (b) if the Veteran 
has a diagnosis other than PTSD, whether 
such other mental health disorder is 
related to an event, injury, or disease in 
service.

In rendering these opinions, the examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record 
including the August 2004 note from R.B., 
M.D., which states that the Veteran has 
depression due to his military service; 
the June 2006 VA treatment record which 
indicates that the Veteran has a diagnosis 
of delusional disorder, and the 
January 2008 letter from Dr. B. which 
states that the Veteran has PTSD as a 
result of his military service.  A 
complete rationale must be provided for 
all opinions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder. The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




